UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 40-F [Check one] þREGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934 OR oANNUAL REPORT PURSUANT TO SECTION 13(a) or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:Commission File Number: PRETIUM RESOURCES INC. (Exact name of Registrant as specified in its charter) Not applicable (Translation of Registrant’s name into English (if applicable)) British Columbia (Province or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number (if applicable)) Not applicable (I.R.S. Employer Identification Number (if applicable)) 570 Granville Street, Suite 1600 Vancouver, British Columbia, Canada V6C 3P1 (604) 558-1784 (Address and telephone number of Registrant’s principal executive offices) CT Corporation System 111 Eighth Avenue New York, New York 10011 (212) 894-8940 (Name, address (including zip code) and telephone number (including area code) of agent for service in the United States) copies to: Joseph J. Ovsenek Pretium Resources Inc. 570 Granville Street, Suite 1600 Vancouver, British Columbia, Canada V6C 3P1 (604) 558-1784 Edwin S. Maynard Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas New York, New York 10019-6064 (212)373-3000 1 Securities registered or to be registered pursuant to Section12(b) of the Act. Title of each class Name of each exchange on which registered Common shares, no par value NewYork Stock Exchange Securities registered or to be registered pursuant to Section12(g) of the Act. None (Title of Class) Securities for which there is a reporting obligation pursuant to Section15(d) of the Act. None (Title of Class) For Annual Reports indicate by check mark the information filed with this Form: o Annual information formo Audited annual financial statements Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: Not applicable Indicate by check mark whether the Registrant by filing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934 (the “Exchange Act”). If “Yes” is marked, please indicate the filing number assigned to the Registrant in connection with such Rule. Yes o 82-No þ Indicate by check mark whether the Registrant (1)has filed all reports to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to filing requirements for the past 90 days. Yes oNo þ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes oNo o 2 DOCUMENTS FILED AS PART OF THIS REGISTRATION STATEMENT The following documents have been filed as part of this Registration Statement on Form 40-F as Exhibits hereto: Exhibits Documents Annual Information Annual Information Form for the fiscal year ended December 31, 2010 Management’s Discussion & Analysis for the year ended December 31, 2010 Audited Annual Consolidated Financial Statements for the fiscal year ended December 31, 2010 Quarterly Information Management’s Discussion and Analysis for the nine months ended September 30, 2011 Interim Consolidated Financial Statements for the nine months ended September 30, 2011 Management’s Discussion and Analysis for the six months ended June 30, 2011 Interim Consolidated Financial Statements for the six months ended June 30, 2011 Management’s Discussion and Analysis for the three months ended March 31, 2011 Interim Consolidated Financial Statements for the three months ended March 31, 2011 Shareholder Meeting Materials Information Circular for the Annual General Meeting of Pretium Resources Inc. to be held on Thursday May 12, 2011 dated April 8, 2011 Report on voting results with respect to the annual meeting of Pretium Resources Inc. shareholders held on May 12, 2011 dated May 16, 2011 Material Change Reports Material Change Report relating to the Material Change dated November 28, 2011 Material Change Report relating to the Material Change dated November 10, 2011 Material Change Report relating to the Material Change dated October 27, 2011 Material Change Report relating to the Material Change dated October 17, 2011 Material Change Report relating to the Material Change dated September 29, 2011 Material Change Report relating to the Material Change dated September 12, 2011 Material Change Report relating to the Material Change dated August 22, 2011 Material Change Report relating to the Material Change dated August 11, 2011 Material Change Report relating to the Material Change dated July 27, 2011 Material Change Report relating to the Material Change dated July 15, 2011 Material Change Report relating to the Material Change dated July 7, 2011 Material Change Report relating to the Material Change dated June 30, 2011 Material Change Report relating to the Material Change dated June 29, 2011 Material Change Report relating to the Material Change dated June 8, 2011 Material Change Report relating to the Material Change dated June 2, 2011 Material Change Report relating to the Material Change dated May 30, 2011 Material Change Report relating to the Material Change dated May 12, 2011 Material Change Report relating to the Material Change dated May 9, 2011 Material Change Report relating to the Material Change dated April 14, 2011 Material Change Report relating to the Material Changes dated March 31, April 4 and April 8, 2011 Material Change Report relating to the Material Change dated March 18, 2011 Material Change Report relating to the Material Change dated February 23, 2011 Material Change Report relating to the Material Change dated February 22, 2011 Material Change Report relating to the Material Change dated February 15, 2011 Material Change Report relating to the Material Change dated February 1, 2011 Material Change Report relating to the Material Change dated January 6, 2011 News Releases Press release dated November 28, 2011 Press release dated November 10, 2011 Press release dated November 10, 2011 Press release dated October 27, 2011 Press release dated October 17, 2011 Press release dated September 29, 2011 Press release dated September 12, 2011 Press release dated August 22, 2011 Press release dated August 11, 2010 Press release dated August 11, 2010 Press release dated July 27, 2011 Press release dated July 15, 2011 Press release dated July 7, 2011 Press release dated June 30, 2011 Press release dated June 29, 2011 Press release dated June 8, 2011 Press release dated June 2, 2011 Press release dated May 30, 2011 Press release dated May 13, 2011 Press release dated May 12, 2011 Press release dated May 9, 2011 Press release dated April 14, 2011 Press release dated April 8, 2011 Press release dated March 31, 2011 Press release dated March 23, 2011 Press release dated March 18, 2011 Press release dated February 23, 2011 Press release dated February 22, 2011 Press release dated February 15, 2011 Press release dated February 15, 2011 Press release dated February 1, 2011 Press release dated January 28, 2011 Press release dated January 24, 2011 Press release dated January 6, 2011 Other Material Documents Filed with Canadian Securities Regulators Final Short Form Prospectus dated April 4, 2011 Underwriting Agreement, dated as of July 15, 2011, by and among Pretium Resources Inc., CIBC World Markets Inc., BMO Nesbitt Burnes Inc. and GMP Securities L.P. Underwriting Agreement, dated as of March 31, 2011, by and among Pretium Resources Inc., Silver Standard Resources Inc., Salman Partners Inc., BMO Nesbitt Burnes Inc., Dahlman Rose & Company, LLC, GMP Securities L.P., Credit Suisse Securities (Canada), Inc., CIBC World Markets Inc., Citigroup Global Markets Canada Inc. and UBS Securities Canada Inc. Technical Report, dated June 3, 2011, by Wardrop, A Tetra Tech Company Technical Report, dated April 4, 2011, by P & E Mining Consultants Inc. Technical Report, dated March 4, 2011, by P & E Mining Consultants Inc. Technical Report, dated March 4, 2011, by P & E Mining Consultants Inc. Delivery Agreement, dated April 8, 2011, by and among Pretium Resources Inc., Silver Standard Resources Inc., Computershare Trust Company of Canada Warrant Indenture, dated April 8, 2011, by and between Pretium Resources Inc. and Computershare Trust Company of Canada Investor Rights Agreement, dated December 21, 2010, by and between Pretium Resources Inc. and Silver Standard Resources Inc. Transition Services Agreement, dated December 21, 2010, by and between Pretium Resources Inc. and Silver Standard Resources Inc. Consents Consent of PricewaterhouseCoopers LLP. Consent of Hassan Ghaffari, P.Eng., Honorio Narciso, P.Eng., Jianhui (John) Huang, P.Eng., Malcom M. Cameron, P.Eng., Scott Cowie, MAusIMM, Daniel J. Sweeney, P.Eng. and J. Michael Boyle, P.Eng., of Wardrop Engineering Inc. Consent of Gregory R. Hollett, P.Eng., of AMC Mining Consultants (Canada) Ltd. Consent of Fred H. Brown, Pr.Sc.Nat., and Tracy Armstrong, P.Geo., of P&E Mining Consultants Inc. Consent of Lori-Ann Wilchek, P.Eng. and H. Warren Newcomen, P.Eng., of BGC Engineering Inc. Consent of Paul Greissman, P.Eng., of Rescan Environmental Services Ltd. Consent of Hassan Ghaffari, P.Eng. and Jianhui (John) Huang, P.Eng. of Wardrop Engineering Inc. Consent of Pierre Pelletier, P.Eng. of Rescan Environmental Services Ltd. Consent of Eugene Puritch, P.Eng., Tracy Armstrong, P.Geo. and Fred Brown, M.Sc. (Eng), CPG, Pr.Sci.Nat., P&E Mining Consultants Inc. Consent of Eugene Puritch, P.Eng., Tracy Armstrong, P.Geo. and Fred Brown, M.Sc. (Eng), CPG, Pr.Sci.Nat., P&E Mining Consultants Inc. Consent of H. Warren Newcomen, P. Eng., Hamish Weatherly, P. Geo. and Clint Logue, P.Eng., P.Geo. of BGC Engineering Inc. Consent of Peter P Mokos, MAusIMM (CP) of AMC Mining Consultants Ltd. Consent of Fred H. Brown, Pr.Sc.Nat., and Tracy Armstrong, P.Geo., of P&E Mining Consultants Inc. Consent of Eugene Puritch, P.Eng., Tracy Armstrong, P.Geo. and Fred Brown, M.Sc. (Eng), CPG, Pr.Sci.Nat., P&E Mining Consultants Inc. Consent of Hassan Ghaffari of Wardrop Engineering Inc. Consent of Lori-Ann Wilchek, P.Eng. and H. Warren Newcomen, P.Eng., of BGC Engineering Inc. Consent of Paul Greissman, P.Eng., of Rescan Environmental Services Ltd. Consent of Gregory R. Hollett, P.Eng., of AMC Mining Consultants (Canada) Ltd. 5 OFF-BALANCE SHEET ARRANGEMENTS Pretium Resources Inc. does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on its financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. TABULAR DISCLOSURE OF CONTRACTUAL OBLIGATIONS The following table summarizes the contractual obligations of Pretium Resources Inc. as of December31, 2010: Contractual Obligations (in thousands of Canadian dollars) Fiscal Fiscal Fiscal Fiscal Fiscal 2015 and after Office lease and operating costs $ $
